DETAILED ACTION
In response to Preliminary Amendments filed on April 29, 2020, claims 4, 6, 7, 9, 11, 14-18, 23, and 26-32 were amended and in response to the Preliminary Amendments filed on September 24, 2020, claims 15, 21-23, and 25-32 are cancelled. Currently , claims 1-14, 16-20, and 24 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7, 19, and 20 are objected to because of the following informalities:  
Claim 7: the recitation of “and provide” should be recited as --and to provide-- to avoid any confusion.  
Claim 19: the recitation of “and power” should be recited as --and to power-- to avoid any confusion.  
Claim 20: the recitation of “a wound dressing” at the end of the claim should be recited as --the wound dressing-- since this is already recited in line 2.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, the recitation of “the second state” is lack antecedent basis since this is the first recitation of the limitation. However, as best understood from the instant disclosure, the recitation appears to be referring to the active state. Therefore, it is suggested that the recitation be amended to recite --the active state-- so as to clarify the confusion. However, if applicant intends to require another different second state, appropriate clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-14, 16-20, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen (US Pub. No. 2015/0100045 A1).
Claim 1. Allen discloses a negative pressure wound therapy system comprising: 
a wound dressing (i.e., wound dressing) configured to be placed over a wound of a patient; 
a source of negative pressure (i.e., pump assembly) disposed on or within the dressing, the source of negative pressure configured to provide negative pressure to the wound ([0827]); and 
an electronic circuit (i.e., pump electronics) disposed on or within the dressing ([0842]), the electronic circuit comprising: 
a controller (i.e., controller) configured to operate the source of negative pressure ([0841]-[0842]); 
a power source (i.e., power source) configured to supply power to the electronic circuit ([0843]-[0850]); and 
an isolation circuit ([0850]; i.e., circuit including conductive connection between the power source and separated by a pull tab, isolation tab, activation switch, or other isolation mechanism) in electrical communication with the power source and the controller, the isolation circuit configured to operate in a first state in which the isolation circuit prevents application of power to the controller ([0850]; i.e., conductive connection between the power source and the pump is in a state where power to the pump assembly is prevented) and in a second state in which the isolation circuit permits application of power to the controller ([0850]; i.e., conductive connection between the power source and the pump is a state where power connection is established), the isolation circuit comprising an activation switch (i.e., activation switch of the various embodiments including sliding tab switch A1137 of Figs. A59-A60; A1177; isolator switch A1177 of Fig. A61; tact switch A1261 of Fig. A64) configured to be activated and to cause the isolation circuit to operate in the second state ([0982]-[0992] for description of these embodiments).
Claim 6. Allen discloses the system of claim 1, wherein the activation switch comprises a button ([0992]).
Claim 7. Allen discloses the system of claim 1, wherein the electronic circuit further comprises at least one capacitor configured to store energy supplied by the power source and provide the stored energy to the source of negative pressure ([0844], [0913]).
Claim 8. Allen discloses the system of claim 7, wherein the isolation circuit in the first state of operation is further configured to prevent charging of the at least one capacitor ().
Claim 9. Allen discloses the system of claim 1, wherein the electronic circuit further comprises an operation switch (A1237) configured to activate and pause provision of negative pressure by the source of negative pressure ([0991]-[0992]).
Claim 10. Allen discloses the system of claim 9, wherein the electronic circuit is configured to not activate provision of negative pressure by the source of negative pressure when the isolation circuit is in the first state and the operation switch is activated ([0991]; i.e., when in the off state).
Claim 11. Allen discloses the system of claim 1, wherein the isolation circuit comprises a latching circuit (1177) (Figs. A61A-A61B).
Claim 12. Allen discloses the system of claim 11, wherein the latching circuit is configured to cause the isolation circuit to remain in the second state in response to an initial activation of the activation switch ([0990]).
Claim 13. Allen discloses the system of claim 12, wherein the latching circuit is configured to cause the isolation circuit to remain in the second state in response to deactivation of the activation switch subsequent to the initial activation ([0990]).
Claim 14. Allen discloses the system of claim 1, wherein the power source is nonremovable ([0578]; i.e., adhered directly) but does not explicitly disclose this for the embodiments 
Claim 16. Allen discloses the system of claim 1, wherein the electronic circuit is configured to not activate provision of negative pressure by the source of negative pressure when the isolation circuit is in the first state ([0827], [0841]; i.e., prevented from applying negative pressure when pump assembly is not powered).
Claim 17. Allen discloses the system of claim 1, further comprising an indicator configured to provide at least one of an indication that the activation switch has not been activated or an indication that the activation switch has been activated (i.e., indicator of the activation switch of the various embodiments including position of the tab for sliding tab switch A1137 of Figs. A59-A60; A1177; or position of the isolator switch A1177 of Fig. A61; or the position of dome A1259 of tact switch A1261 of Fig. A64).
Claim 18. Allen discloses the system of claim 1, wherein the controller comprises a boost converter (i.e., buck-boost converter) configured to power the source of negative pressure ([0343]; i.e., since any of the pump assembly can comprise such converter), and wherein the system further comprises a primary controller (i.e., controller) configured to be powered by the power source when the isolation circuit is in the first or second state ([0842]).
Claim 19. Allen discloses the system of claim 18, further comprising at least one energy storing component (i.e., power source powers all of the electronics) configured to store energy supplied by the boost converter and power the source of negative pressure with the stored energy ([0842]).
Claim 20. Allen discloses the method of operating a negative pressure wound therapy apparatus comprising a wound dressing ([0827]; i.e., wound dressing), a source of negative pressure disposed on or within the wound dressing ([0841]; i.e., pump assembly), and an electronic circuit ([0842]; i.e., pump electronics) disposed on or within the wound dressing and configured to operate the source of negative pressure, the method comprising: 
activating an activation switch (i.e., activation switch) configured to cause the electronic circuit to operate in a first state in which power is applied to a controller of the electronic circuit ([0850]) (i.e., activation switch of the various embodiments including sliding tab switch A1137 of Figs. A59-A60; A1177; isolator switch A1177 of Fig. A61; tact switch A1261 of Fig. A64) configured to be activated and to cause the isolation circuit to operate in the second state ([0982]-[0992] for description of these embodiments), wherein the apparatus has been sterilized with Ethylene oxide (EtO) while the electronic circuit was operating in a second state in which no power was applied to the controller ([0850]; i.e., it is noted that power is prevented from being supplied to the pump assembly during sterilization and thus include during sterilization with EtO, see also [01080]); and 
activating the source of negative pressure to provide negative pressure to a wound dressing ([0827], [0841]; i.e., upon activation of the pump).
Claim 24. Allen discloses the method of operating a negative pressure wound therapy apparatus comprising a wound dressing ([0827]; i.e., wound dressing), a source of negative pressure ([0841]; i.e., pump assembly) disposed on or within the wound dressing, and an electronic circuit ([0842]; i.e., pump electronics) disposed on or within the wound dressing and configured to operate the source of negative pressure, the method comprising: 
maintaining an isolation circuit of the electronic circuit in an inactive state during which no power is supplied to an energy storing component of the electronic circuit configured to supply power to the source of negative pressure ([0850]; i.e., conductive connection between the power source and the pump is in a state where power to the pump assembly is prevented), wherein the apparatus is sterilized when the isolation circuit is in the inactive state ([0850]; i.e., it is noted that power is prevented from being supplied to the pump assembly during sterilization); 
in response to activation of an activation switch of the electronic circuit, transitioning the isolation circuit to an active state during which power is supplied to the energy storing component (i.e., activation of activation switch of the various embodiments including sliding tab switch A1137 of Figs. A59-A60; A1177; isolator switch A1177 of Fig. A61; tact switch A1261 of Fig. A64) configured to be activated and to cause the isolation circuit to operate in the second state ([0982]-[0992] for description of these embodiments); and 
activating the source of negative pressure when the isolation circuit is in the second state ([0827], [0841]; i.e., when power is supplied to the pump assembly to provide the negative pressure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US Pub. No. 2015/0100045 A1).
Claim 2. Allen discloses the system of claim 1, wherein the activation switch is activated by a tab (A1157) configured to be moved by a user and wherein activation of the activation switch causes the isolation circuit to operate in the second state ([0989]), but does not disclose that moving of tab A1157 includes removing the tab as being one of the positions. However, Allen discloses that the pump assembly being activated by an operation for activation of any of the pump embodiments ([0489]) and discloses as an example, pump assembly 800 being configured such that the pump cannot be operated or activated until removing of a pull tab 820 from being positioned within the opening 822 so as to open a portion of the electrical or power circuit that necessary for the operation of the pump. To use the pump, the user must remove the pull tab 820 from the opening 822 ([0489]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the pump assembly of embodiment of Fig. A60 with the feature of a pull tab to be removed from an opening of the pump so that the pump cannot be operated or activated until removing of a pull tab from being positioned within the opening by the user as disclosed by Allen ([0489]), since Allen discloses that such mechanism of operation or activation of the pump embodiments can be for any of the pump embodiments disclosed.
Claim 3. Allen discloses the system of claim 2, wherein the activation switch is configured to remain activated following removal of the tab ([0489]; i.e., since pump is not activated when the pull tab is positioned in in its opening and is activated when the pull tab is removed).

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art does not disclose the features required by claims 4 and 5. In particular, Askem (US Pub. No. 2015/0174301 A1), similar to Allen, also discloses a tab preventing the conductive connection to power the pump assembly being removed by the user to activate the pump assembly, but does not disclose that tab comprises a conductive material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783